           Case 3:19-cv-00602-HTW-LGI Document 29 Filed 08/13/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

    LAQUONDA FORD                                                                                         PLAINTIFF

    vs.                                                    CIVIL ACTION No.: 3:19-CV-602-HTW-LGI

    ADVANCED RECOVERY SYSTEMS, INC.
    and JOHN DOES 1-10                                                                               DEFENDANTS

                                                        ORDER

           BEFORE THIS COURT are the following interrelated motions: Defendant’s Motion to

Strike Amended Complaint [Docket no. 19]; Defendant’s Motion to Dismiss Amended Complaint

[Docket no. 20]; and Defendant’s Supplemental Motion to Strike [Docket no. 25]. Plaintiff

opposes all motions.

      I.      JURISDICTION

           Neither party has challenged federal question subject matter jurisdiction per se;

nevertheless, this court has an independent obligation to verify it possesses subject matter

jurisdiction.1

           Plaintiff Laquonda Ford (hereinafter referred to as “Ford”) filed her lawsuit in this federal

forum invoking Title 28 U.S.C. § 13312, federal question subject matter jurisdiction. Ford’s

complaint alleges that this court possesses federal question jurisdiction because she has asserted



1
  Federal courts are obliged to examine the basis for the exercise of federal subject-matter jurisdiction. Smith v. Texas
Children's Hospital, 172 F.3d 923, 925 (5th Cir. 1999). A federal district court may examine its subject-matter
jurisdiction over a matter, sua sponte, at any time. Giles v. Nylcare Health Plans, Inc., 172 F.3d 332, 336 (5th Cir.
1999) (a court must raise the issue sua sponte if it discovers that it lacks subject matter jurisdiction); 5B Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure § 1350 (3d ed. 2007). Under Rule 12(h)(3) of the Federal
Rules of Civil Procedure, "[w]henever it appears by suggestion of the parties or otherwise that the court lacks
jurisdiction of the subject matter, the court shall dismiss the action." (emphasis added).Dean v. Mozingo, 521 F. Supp.
2d 541, 551 (S.D. Miss. 2007)(overturned on other grounds).
2
  The district courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States.
28 U.S.C.A. § 1331 (West)

                                                             1
          Case 3:19-cv-00602-HTW-LGI Document 29 Filed 08/13/21 Page 2 of 5




that the defendant, Advanced Recovery Systems, Inc. (hereinafter referred to as “ARS”), had

repeatedly violated the Fair Debt Collections Practices Act (hereinafter referred to as “FDCPA”)

found at Title 15 U.S.C.A. § 16923, et seq., a federal enactment. Accordingly, this court finds that

it possesses federal question subject matter jurisdiction.

    II.       FACTUAL ALLEGATIONS AND PROCEDURAL POSTURE

          Ford filed her original unverified Complaint on August 26, 2019, alleging that “[o]n or

about June 6, 2019, [ARS] contacted [Ford] in an attempt to collect the Debt,” and that “[d]uring

the initial conversation [ARS] falsely threatened to take legal action against [Ford] if the Debt was

not paid immediately,” and that “[ARS] falsely threatened to ‘get a warrant’ and garnish [Ford’s]

wages if the Debt was not paid immediately.” The Complaint further alleges that, because of the

above listed conduct, ARS violated at least seven (7) subsections of the FDCPA. The Complaint

does not identify Ford’s “creditor” or any particular “debt.” Ford similarly failed to identify any

other particulars or corroborating evidence of the alleged “initial conversation”.




3
  (a) Abusive practices
          There is abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many
          debt collectors. Abusive debt collection practices contribute to the number of personal bankruptcies, to
          marital instability, to the loss of jobs, and to invasions of individual privacy.
(b) Inadequacy of laws
          Existing laws and procedures for redressing these injuries are inadequate to protect consumers.
(c) Available non-abusive collection methods
          Means other than misrepresentation or other abusive debt collection practices are available for the effective
          collection of debts.
(d) Interstate commerce
          Abusive debt collection practices are carried on to a substantial extent in interstate commerce and through
          means and instrumentalities of such commerce. Even where abusive debt collection practices are purely
          intrastate in character, they nevertheless directly affect interstate commerce.
(e) Purposes
          It is the purpose of this subchapter to eliminate abusive debt collection practices by debt collectors, to insure
          that those debt collectors who refrain from using abusive debt collection practices are not competitively
          disadvantaged, and to promote consistent State action to protect consumers against debt collection abuses.
15 U.S.C.A. § 1692 (West)

                                                            2
       Case 3:19-cv-00602-HTW-LGI Document 29 Filed 08/13/21 Page 3 of 5




          ARS responded to the original Complaint on November 12, 2019 by filing a Motion

pursuant to F. R. Civ. P. 8, 9, 11, 12(b)(6), 12(e) and 56(b) to dismiss the Complaint or,

alternatively, to require Ford to file a more definite statement of claim or, alternatively, for a

summary judgment in ARS’s favor. ARS filed its Summary Judgment Motion based upon an

alleged evidentiary showing by ARS that the single telephone conversation vaguely described in

the unverified Complaint: (a) either never took place, or may have been a telephone conversation

between the Plaintiff and someone other than ARS; and (b) that the Plaintiff did not timely respond

to ARS’s actual initial communication which was ARS’s standard initial dunning letter

successfully mailed on or about April 1, 2019 and not subsequently returned to ARS undelivered.

ARS alleges that never, at any time, had it communicated with Ford by telephone and that Ford

did not timely dispute or request validation or verification of the single unpaid medical bill which

ARS attempted to collect.

          Ford did not respond to ARS’s Motion to Dismiss; instead, she filed an unverified

Amended Complaint deleting several of her FDCPA claims, but continuing to allege that on or

about June 6, 2019, ARS contacted Ford in an attempt to collect the Debt.

          Ford also filed an affidavit from her attorney, Curtis Hussey (hereinafter referred to as

“Hussey”). His affidavit purports to establish that the parties have not exchanged discovery at this

early stage and that, on behalf of his client, he requests a stay on the instant motion.

   III.      ANALYSIS

          ARS asks this court to grant it summary judgment, submitting in support an affidavit from

its compliance officer. This affidavit states that ARS never called Ford about a specific account.

ARS allegedly has obtained several accounts of Ford’s for collection.




                                                  3
       Case 3:19-cv-00602-HTW-LGI Document 29 Filed 08/13/21 Page 4 of 5




       Ford responds that since the parties have not exchanged discovery at this early stage, this

court should not address the motion for summary judgment. According to Ford, ARS may have

contacted her on one of her other accounts, which has not been addressed by Defendant’s

Compliance Officer.

       Rule 56 “presupposes that a party opposing a motion for summary judgment has had an

adequate time for discovery of evidence of contradictory facts.” Isaacson v. Waste Management,

Inc., No. 1:08cv438, 2009 WL 2408374, at *1 (S.D.Miss. Aug. 3, 2009).

       Motions requesting an opportunity to take additional discovery in opposition to a motion

for summary judgment are subject to F. R. Civ. P. 56 (f). “Rule 56(f), Fed. R. Civ. P., provides

non-movants with an important tool “to keep open the doors of discovery in order to adequately

combat a summary judgment motion.” Wichita Falls Office Assocs. v. Banc One Corp., 978 F.2d

915, 919 (5th Cir. 1992). “The rule authorizes a district court to ‘order a continuance to permit

affidavits to be taken or depositions to be taken or discovery to be had,’ if the non-movant files

affidavits showing that he or she ‘cannot for reasons stated present by affidavit facts necessary to

justify the party's opposition.’” Rule 56(f).” Cheek v. Houston Indep. Sch. Dist., 108 Fed.Appx.

935, 936 (5th Cir. 2004) (emphasis added).

       Motions under Rule 56(f) “are favored and should be liberally granted.” Beattie v. Madison

County School Dist., 254 F.3d 595, 605–06 (5th Cir. 2001). “A non-movant seeking relief under

Rule 56(f) must ‘show (1) why she needs additional discovery and (2) how that discovery will

create a genuine issue of material fact.” Id. at 605. The non-movant cannot “simply rely on vague

assertions that additional discovery will produce needed, but unspecified, facts.” Cheek citing and

quoting Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 364

F.3d 274, 305 (5th Cir. 2004).



                                                 4
       Case 3:19-cv-00602-HTW-LGI Document 29 Filed 08/13/21 Page 5 of 5




         This court finds that it is inappropriate at this stage of the litigation to consider summary

judgment. Plaintiff is due discovery so that she may have adequate time “to adequately combat a

summary judgment motion.” Wichita Falls Office Assocs at 919. If, after the close of discovery,

defendant still finds it appropriate to reassert its motion, then, it may do so. See, e.g., Nationwide

Mut. Fire Ins. Co. v. Sea Breeze Condominiums, 2011 WL 1561014, at *3 (S.D. Miss. Apr. 22,

2011); (denying plaintiff’s motion for summary judgment without prejudice, “with leave to

reassert upon the conclusion of discovery,” where defendants “made a sufficient showing of their

need for further discovery” pursuant to Rule 56(d)); Biel Loan Co. III-A v. Lee Freyer Kennedy

Crestview, L.L.C., 2011 WL 1321328, at *2 (S.D. Miss. Apr. 4, 2011).

   IV.      CONCLUSION

         IT IS, THEREFORE, ORDERED that Defendant’s Motion to Strike Amended

Complaint [Docket no. 19] is hereby DENIED.

         IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss Amended

Complaint [Docket no. 20] is hereby DENIED.

         IT IS FURTHER ORDERED that Defendant’s Supplemental Motion to Strike

[Docket no. 25] is hereby DENIED.

         IT IS FURTHER ORDERED that the parties shall contact the United States

Magistrate Judge assigned to this lawsuit within ten (10) days to schedule a Rule 16

Conference.

         IT IS FINALLY ORDERED that defendant may reassert his motion after the close

of discovery, if necessary.

         SO ORDERED this the 13th day of August, 2021.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE

                                                  5
